ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A user terminal emulation server for providing communication services using sets of input and/or output, I/O, user devices, the user terminal emulation server comprising: 
at least one processor; and 
at least one memory storing program code that is executable by the at least one processor to perform operations comprising: 
maintaining a database that identifies network addresses of I/O user devices, user interface, UI, capabilities of the I/O user devices, and locations of the I/O user devices, based on content of received messages; 
providing data flows between a first user terminal emulation application and a first set of the I/O user devices that are determined, based on content of the database, to be proximately located to a location of a first user and to satisfy a first combined capability rule for being combinable to provide a combined I/O user interface for the first user to interface with the first user terminal emulation application to perform a communication service with a second user; 
providing data flows between a second user terminal emulation application and a second set of the I/O user devices that are determined, based on the content of the database, to be proximately located to a location of a second user and to satisfy a second 
In re: Hans HANNU et al.wherein the first user terminal application receives a traffic flow component of the data flow from an I/O user device of the first set, and forwards the traffic flow to the second user terminal application, and 
wherein the second user terminal application forwards the traffic flow as a component of the data flow to an I/O user device of the second set; and 
determining  when a direct path criterion is satisfied for creating a direct traffic flow between the I/O user device of the first set and the I/O user device of the second set; and 
responsive to determining that the direct path criterion is satisfied, redirecting the traffic flow that was from the I/O user device of the first set to the first user terminal emulation application to now be from the I/O user device of the first set to the I/O user device of the second set without passing through either of the first and second user terminal emulation applications.

13. (Currently Amended) A method by a user terminal emulation server for providing communication services using sets of input and/or output, I/O, user devices, the method comprising: 
maintaining a database that identifies network addresses of I/O user devices, user interface, UI, capabilities of the I/O user devices, and locations of the I/O user devices, based on content of received messages; 
providing data flows between a first user terminal emulation application and a first set of the I/O user devices that are determined, based on content of the database, to be proximately located to a location of a first user and to satisfy a first combined capability rule for being 
providing data flows between a second user terminal emulation application and a second set of the I/O user devices that are determined, based on the content of the database, to be proximately located to a location of a second user and to satisfy a second combined capability rule for being combinable to provide a combined I/O user interface for the second user to interface with the second user terminal emulation application to perform the communication service with the first user, wherein the first and second combined capability rules are the same or different, wherein the first user terminal application receives a traffic flow component of the data flow from an I/O user device of the first set, and forwards the traffic flow to the second user terminal application, and wherein the second user terminal application forwards the traffic flow as a component of the data flow to an I/O user device of the second set; and In re: Hans HANNU et al. PCT Application No.: PCT/EP2019/066342 Filed: June 20, 2019 Page 11 of 16 
determining when a direct path criterion is satisfied for creating a direct traffic flow between the I/O user device of the first set and the I/O user device of the second set; and 
responsive to determining that the direct path criterion is satisfied, redirecting the traffic flow that was from the I/O user device of the first set to the first user terminal emulation application to now be from the I/O user device of the first set to the I/O user device of the second set without passing through either of the first and second user terminal emulation applications.

22. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing program code that is executed by at least one processor of a user terminal emulation server for providing communication services using sets of input and/or output, I/O, user devices, the program code when executed by the at least one processor performing operations comprising: 

providing data flows between a first user terminal emulation application and a first set of the I/O user devices that are determined, based on content of the database, to be proximately located to a location of a first user and to satisfy a first combined capability rule for being combinable to provide a combined I/O user interface for the first user to interface with the first user terminal emulation application to perform a communication service with a second user; 
providing data flows between a second user terminal emulation application and a second set of the I/O user devices that are determined, based on the content of the database, to be proximately located to a location of a second user and to satisfy a second combined capability rule for being combinable to provide a combined I/O user interface for the second user to interface with the second user terminal emulation application to perform the communication service with the first user, wherein the first and second combined capability rules are the same or different, wherein the first user terminal application receives a traffic flow component of the data flow from an I/O user device of the first set, and forwards the traffic flow to the second user terminal application, and In re: Hans HANNU et al. PCT Application No.: PCT/EP2019/066342 Filed: June 20, 2019 Page 15 of 16 
wherein the second user terminal application forwards the traffic flow as a component of the data flow to an I/O user device of the second set; and 
determining when a direct path criterion is satisfied for creating a direct traffic flow between the I/O user device of the first set and the I/O user device of the second set; and 
responsive to determining that the direct path criterion is satisfied, redirecting the traffic flow that was from the I/O user device of the first set to the first user terminal emulation application to now be from the I/O user device of the first set to the I/O user device of the second set without passing through either of the first and second user terminal emulation applications.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art found by the examiner is US 20150022619 A1 to ALEIXO DINIS LOPES et al. which discloses a server that maintains network addresses of I/O user devices, capabilities and locations and provides data flows and a combined UI (see Figs 6, 7, and 8; para 0069, 0077, 0080-0083); however, the prior art of record does not disclose (with respect to independent claim 1 by example only, as the other independent claims have similar limitations) the following limitations, in combination with the other limitations of the independent claims:  
determining when a direct path criterion is satisfied for creating a direct traffic flow between the I/O user device of the first set and the I/O user device of the second set; and responsive to determining that the direct path criterion is satisfied, redirecting the traffic flow that was from the I/O user device of the first set to the first user terminal emulation application to now be from the I/O user device of the first set to the I/O user device of the second set without passing through either of the first and second user terminal emulation applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888.  The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643